Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-13-00844-CR

                                   Mathew Ray GOMEZ,
                                        Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

               From the County Court at Law No. 2, Guadalupe County, Texas
                              Trial Court No. CCL-12-1963
                         Honorable Frank Follis, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

       In accordance with this court’s opinion of this date, the motion to withdraw is GRANTED
and the trial court’s judgment is AFFIRMED.

       SIGNED January 28, 2015.


                                               _____________________________
                                               Marialyn Barnard, Justice